In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1295V
                                      Filed: June 14, 2018
                                         UNPUBLISHED


    PAMELA M SHAFFER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Shoulder
                                                             Injury Related to Vaccine
    SECRETARY OF HEALTH AND                                  Administration (SIRVA)
    HUMAN SERVICES,

                       Respondent.


Stephen S. Crandall, Crandall, Pera, & Wilt LLC, Chagrin Falls, OH, for petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On September 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a September 30, 2016 influenza vaccination.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

      On May 15, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her SIRVA. On June 14, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $125,196.11, which is
comprised of $120,000.00 for past and future pain and suffering and $5,196.11 for past
unreimbursed expenses. Proffer at 2. In the Proffer, respondent represented that


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
petitioner agrees with the proffered award. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $125,196.11 (representing $120,000.00 for pain
and suffering and $5,196.11 for past unreimbursed expenses) in the form of a
check payable to petitioner, Pamela Shaffer. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
PAMELA M. SHAFFER,                  )
                                    )
       Petitioner,                  )    No. 17-1295V ECF
                                    )
              v.                    )    Chief Special Master Dorsey
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
       Respondent.                  )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 20, 2017, Pamela M. Shaffer (“petitioner”) filed a petition for

compensation (“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C.

§§ 300aa-1 to -34, as amended. She alleges that, as a result of receiving the influenza (“flu”)

vaccine on September 30, 2016, she suffered from a left shoulder injury related to vaccine

administration (“SIRVA”). Petition at 1. On May 15, 2018, respondent filed his Vaccine Rule

4(c) report, conceding causation-in-fact for a SIRVA to petitioner’s left arm. On that same day,

the Chief Special Master issued a ruling on entitlement, finding that petitioner was entitled to

compensation for a SIRVA to petitioner’s left arm.

II.    Items of Compensation

       Petitioner has alleged entitlement to the following elements of compensation: past and

future pain/suffering and past unreimbursed expenses. Based upon the evidence of record,




       1
         This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
respondent proffers that petitioner should be awarded $120,000.00 for past and future

pain/suffering, and $5,196.11 for her past unreimbursed expenses, for a total of $125,196.11.

This amount represents all elements of compensation to which petitioner would be entitled under

42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $125,196.11, in the form of a check payable to petitioner. 2

Petitioner agrees.

                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




       2
          Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
                       /s/Darryl R. Wishard
                       DARRYL R. WISHARD
                       Senior Trial Attorney
                       Torts Branch, Civil Division
                       U. S. Department of Justice
                       P.O. Box l46, Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Direct dial: (202) 616-4357
Dated: June 14, 2018   Fax: (202) 616-4310




                         3